[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.


Exhibit 10.42
Execution Version - CONFIDENTIAL


AMENDMENT NO. 1 TO COLLABORATION AND LICENSE AGREEMENT
between
DEXCOM, INC. and VERILY LIFE SCIENCES LLC (FORMERLY GOOGLE LIFE SCIENCES LLC)
THIS AMENDMENT NO. 1 TO COLLABORATION AND LICENSE AGREEMENT (“First Amendment”)
to the Collaboration Agreement (as defined below) is made effective as of
October 25, 2016 (the “First Amendment Effective Date”) by and between DexCom,
Inc. (hereinafter referred to as “DexCom”), having its principal place of
business at 6340 Sequence Drive, San Diego, California 92121, and Verily Life
Sciences LLC (formerly Google Life Sciences LLC) (“Verily”) having its principal
place of business at 1600 Amphitheatre Parkway, Mountain View, CA 94043. DexCom
and Verily are each referred to herein by name or, individually, as a “Party”
or, collectively, as “Parties.”
WHEREAS, DexCom and Verily are parties to a Collaboration and License Agreement
effective August 10, 2015 (the “Collaboration Agreement”); and
WHEREAS, the Parties desire to amend the Collaboration Agreement in accordance
with the provisions of this Amendment;
NOW, THEREFORE, as of the First Amendment Effective Date, in consideration of
the mutual covenants and promises herein contained, the Parties agree as
follows:
1.Amendment to the defined term “GLS”. In each instance that the defined term
“GLS” is used, including as part of other defined terms, it is hereby amended
and replaced with the defined term “Verily”.
2.    Amendment of Section 1.13. A new Section 1.13 of the Collaboration
Agreement is hereby inserted to read entirely as follows, and the remainder of
Section 1 is hereby renumbered accordingly:
““Collaboration Copyright” means any copyright in Collaboration IP. Copyrights
shall be considered “conceived” when such copyrights are first fixed in a
tangible medium.”
3.    Amendment of Section 1.14. Section 1.14 (as renumbered pursuant to the
above) of the Collaboration Agreement is hereby amended to read entirely as
follows:
““Collaboration IP” means subject matter first conceived by or on behalf of a
Party’s employees or Third Parties acting on such Party’s behalf, in each case
in the course of activities conducted pursuant to the [***] and
Commercialization Plan (whether alone or jointly with others), excluding any
such subject matter [***].”
4.    Amendment of Section 1.17. The last sentence of Section 1.17 (as
renumbered pursuant to the above) of the Collaboration Agreement is hereby
amended to read entirely as follows:


1    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Notwithstanding the foregoing, a Continuous Interstitial Glucose Monitoring
Product excludes systems and components thereof to the extent specific or
intended specifically for [***].”
5.    Amendment of Section 1.27. Section 1.27 (as renumbered pursuant to the
above) of the Collaboration Agreement is hereby amended to read entirely as
follows:
““Verily Know-How” means any and all Know-How (a) incorporated by Verily into
the First Product or Second Product or (b) otherwise used by Verily for its
performance of the Development Program (or provided by Verily to DexCom in
connection with the Development Program) and reasonably necessary for the
Development, Manufacture or Commercialization of the First Product or Second
Product within the Field in the Territory. The foregoing definition shall
exclude any and all Know-How directed to [***] but include Know-How related to
(i) [***] and (ii) [***].”
6.    Amendment of Section 1.28. Section 1.28 (as renumbered pursuant to the
above) of the Collaboration Agreement is hereby amended to insert the following
at the end of the definition:
“, but in each case of (a) through (d), excluding any and all Patents directed
to [***] to the extent the Patents do not cover (i) [***], or (ii) [***].”
7.    Amendment of Section 1.29. Section 1.29 (as renumbered pursuant to the
above) of the Collaboration Agreement is hereby amended to read entirely as
follows:
““Verily IP” means the Verily Licensed Patents, Verily Collaboration Copyrights
and Verily Know-How.”


8.    Amendment of Sections 1.33, 1.34, 1.45 and 1.7. Each of Sections 1.33,
1.34 1.45 and 1.57 (as renumbered pursuant to the above) of the Collaboration
Agreement are hereby amended to read entirely as follows:
“[intentionally omitted]”
9.    Amendment of Section 1.58. Section 1.58 (as renumbered pursuant to the
above) of the Collaboration Agreement is hereby amended to read entirely as
follows:
““Sensor Technology” means (a) [***], (b) [***], (c) [***], (d) [***], and (e)
the [***].”


2    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






10.    Amendment of Section 3.1.1(b). Section 3.1.1(b) of the Collaboration
Agreement is hereby amended to update the cross reference to the definition of
Product from 1.49 to 1.50, consistent with the renumbering in Section 1.
11.    Amendment of Section 4.1. Section 4.1 of the Collaboration Agreement is
hereby amended such that the last reference to “Dexcom” is replaced with
“DexCom.”
12.    Amendment of Section 7.1.1. Section 7.1.1 of the Collaboration Agreement
is hereby amended such that the references to the defined term “Products” are
replaced with the defined term “[***]”.
13.    Amendment of Section 7.1.3. Section 7.1.3 of the Collaboration Agreement
is hereby amended to read entirely as follows:
“License to [***]. Verily hereby grants to DexCom a [***], sublicensable
(through multiple tiers), [***] license under any [***] for all purposes and
applications [***]. For clarity, to the extent the foregoing license overlaps
with the licenses granted in Section 7.1.1, (a) the foregoing license shall not
limit the [***] granted to DexCom in such licenses granted under Section 7.1.1
and (b) the [***] nature of the foregoing license does not limit DexCom’s
payment obligations under Article 8.”
14.    Amendment of Section 7.1.4. Section 7.1.4 of the Collaboration Agreement
is hereby amended such that the reference to the defined term “Products” is
replaced with the defined term “[***]”.
15.    Amendment of Section 7.2. Section 7.2 of the Collaboration Agreement is
hereby amended to read entirely as follows:
“7.2    License to Verily.
7.2.1    License to Perform Development. Subject to the terms and conditions of
this Agreement, DexCom hereby grants to Verily [***] sublicensable (subject to
Section 7.1.4), [***] license to make, use and otherwise exploit Know-How and
Patents controlled by DexCom and its Affiliates to perform its obligations under
the [***].


7.2.2
[intentionally omitted]”



3    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






16.    Insertion of Section 7.6. A new Section 7.6 of the Collaboration
Agreement is hereby inserted to read entirely as follows:
“IC Supply. Verily shall notify DexCom of one or more [***] that are authorized
to [***] and set forth in the [***] or Commercialization Plan (the “Integrated
Circuits”). DexCom shall have the right to [***] (“Supply Agreement”). Verily
will use Commercially Reasonable Efforts to help DexCom obtain [***]. Verily
shall provide each [***] that has entered into [***] with DexCom all rights,
licenses, information and know-how necessary for the [***]. DexCom shall have
the right to [***] in the exercise of the rights granted to DexCom under this
Agreement.”
17.    Amendment of Section 9.1.1. Section 9.1.1 of the Collaboration Agreement
is hereby amended to read entirely as follows:
“General. As between the Parties, all right, title and interest to Collaboration
IP first conceived (a) (i) solely by or on behalf of DexCom in the course of
activities conducted pursuant to the [***] or Commercialization Plan (“DexCom
Collaboration IP”) and all intellectual property rights therein shall be solely
owned by DexCom, (b) solely by or on behalf of Verily in the course of
activities conducted pursuant to the [***] or Commercialization Plan (“Verily
Collaboration IP”) and all intellectual property rights therein shall be solely
owned by Verily and (c) jointly by or on behalf of each Party in the course of
activities conducted pursuant to the [***] or Commercialization Plan (“Joint
Collaboration IP”), and all intellectual property rights therein shall be
jointly owned by DexCom and Verily. Subject to the licenses and other rights
granted to the other Party herein (including in Article 7), (i) each Party
reserves the right to use, practice or otherwise exploit any and all sole
inventions (DexCom Collaboration IP with respect to DexCom and Verily
Collaboration IP with respect to Verily) and Joint Collaboration IP; and (ii)
neither Party shall have any obligation to account to the other Party for
profits, or to obtain any approval of the other Party to license, assign or
otherwise exploit any Joint Collaboration IP or intellectual property with
respect thereto, by reason of joint ownership thereof, and each Party hereby
waives any right it may have under the applicable Law of any jurisdiction to
require any such approval or accounting.”


18.    Amendment of Sections 9.1.2 and 9.1.3. Each of Sections 9.1.2 and 9.1.3
of the Collaboration Agreement are hereby amended to read entirely as follows:
“[intentionally omitted]”


19.    Amendment of Section 12.4. Section 12.4 of the Collaboration Agreement is
hereby amended to read entirely as follows:


4    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






“Termination after Expiration of [***]. DexCom shall have the right to terminate
this Agreement upon the expiration of the last to expire Patent within the
[***].”


20.    Amendment of Section 12.5.3. Section 12.5.3 of the Collaboration
Agreement is hereby amended to read entirely as follows:
“General Survival. Sections 7.1.3 and this Section 12.5, and Article 1, Article
10, Article 13, and Article 14, shall survive expiration or termination of this
Agreement for any reason. Except as otherwise provided in this Section 12.5, all
rights and obligations of the Parties under this Agreement shall terminate upon
expiration or termination of this Agreement for any reason.”


21.    Amendment of Section 12.5.4(b). Section 12.5.4(b) of the Collaboration
Agreement is hereby amended to read entirely as follows:
“In the event of a termination by DexCom pursuant to Section 12.2 after Launch
of the First Product (or if the First Product is never Launched, then the Launch
of the Second Product), (i) the Term shall continue only for a period of [***]
subsequent to the termination date and all of the Parties’ rights and
obligations under this Agreement shall continue for such [***] period, provided
that (x) the product fee rates set forth in Section 8.3 shall be reduced by
[***]% and (y) [***] after the termination date, each Party’s obligations under
[***] shall terminate, [***] and (ii) after such [***] period, only those rights
and obligations set forth in Section 12.5.3 shall survive, and in addition, (1)
the [***] referenced in [***] shall be [***], and (2) the [***] in [***].”




22.    Amendment of Section 12.5.4(c). Section 12.5.4(c) of the Collaboration
Agreement is hereby amended to read entirely as follows:
“In the event of a termination by Verily pursuant to Section 12.2after Launch of
the First Product (or if the First Product is never Launched, then the Launch of
the Second Product) or by either Party pursuant to Sections 12.3.1 (if a Product
has been Launched pursuant to this Agreement) or 12.3.2, subject to Section
12.5.4(d) below, (i) the Term shall continue only for a period of [***]
subsequent to the termination date and all of the Parties’ rights and
obligations under this Agreement shall continue for such [***] period, provided
that [***] after the termination date (x) the product fee rates set forth in
Section 8.3 shall be reduced by [***]% and (y) each Party’s obligations under
[***] shall terminate, [***] and (ii) [***].”


5    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.








23.    Insertion of Section 12.5.4(d). A new Section 12.5.4(d) of the
Collaboration Agreement is hereby inserted to read entirely as follows:
“In the event of a termination by DexCom pursuant to Section 12.2 or Verily
pursuant to Sections 12.3.1 (if a Product has been Launched pursuant to this
Agreement) or 12.3.2, with written notice to Verily within thirty (30) days of
such termination, DexCom shall have the right to extend the provisions of
Section 12.5.4(b) or (c), as applicable, by an additional period of [***], such
that: (i) the Term shall continue only for a period of [***] subsequent to the
termination date and all of the Parties’ rights and obligations under this
Agreement shall continue for such [***] period, provided that [***] after the
termination date (x) the product fee rates set forth in Section 8.3 shall be
reduced by [***]% and (y) each Party’s obligations under [***] shall terminate,
[***] (ii) [***].”


6    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






IN WITNESS WHEREOF, the Parties have executed this First Amendment in duplicate
originals by their duly authorized representatives as of the Effective Date.




VERILY LIFE SCIENCES LLC
 
DEXCOM, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Andrew Conrad
 
By:
/s/ Jess Roper
 
 
 
 
 
Name:
Andrew Conrad
 
Name:
Jess Roper
 
 
 
 
 
Title:
Authorized Signatory
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





7    